DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/7/2020 in which Applicant lists claims 1-17 as being cancelled, and claims 18-38 as being new. It is interpreted by the examiner that claims 18-38 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
PTC/EP2019/050669 filed on 1/11/2019 is the earliest filed application that discloses all of the limitations in claims 22 and 34 and therefore is the earliest priority date given for those claims.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 7/7/2020 was considered.
Drawings
The drawings were received on 7/7/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Allowable Subject Matter
Claims 18-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a dynamic focusing system for an optical device for the observation of an object, the dynamic focusing system comprising:
a movable immersed objective configured to move relative to the objective housing along at least one direction so as to vary the focusing depth and being at least partially immersed in the immersion medium,
wherein the immersion medium is confined in the chamber by a deformable sealing member attached to the movable immersed objective and to the objective housing,
wherein the deformable sealing member is configured to ensure that the volume of the chamber remains substantially constant upon displacement of the movable immersed objective relative to the objective housing, as generally set forth in claim 18, the device including the totality of the particular limitations recited in claim 18.
Claims 19-38 depend from claim 18 and therefore are allowable for at least the same reasons as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Takechi et al., US 2016/0259162 A1 discloses a microscope with an objective assembly including an objective housing and a light-transmitting window, a chamber filled with an immersion medium, a movable immersed objective, but does not disclose that the immersion medium is confined in the chamber by a deformable sealing member attached to the movable immersed objective and to the objective housing (figs. 1-7);
Mengel et al., US 2008/0180688 A1 discloses an optical system with an objective assembly including a chamber filled with an immersion medium, an immersed objective, but does not disclose an objective housing and light-transmitting window wherein the immersion medium is confined in the chamber by a deformable sealing member attached to the movable immersed objective and to the objective housing (figs. 1-3); and 
Wegmann et al., US 2009/0021726 A1 discloses an optical system with an objective assembly including a chamber filled with an immersion medium, an immersed objective, but does not disclose an objective housing wherein the immersion medium is confined in the chamber by a deformable sealing member attached to the movable immersed objective and to the objective housing (fig 1).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Madsen (58,543) on 9/3/2021.

The application has been amended as follows: 
A)	Line 2 of claim 34 has been replaced with:
“comprises at least one of a spherical lens, doublet and objective.”;
B)	Line 1 of claim 38 has been replaced with:
“The portable apparatus according to claim 27, used to obtain at least one image”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/3/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872